Case 1:21-cv-02210-KAM-RLM Document 27 Filed 06/11/21 Page 1 of 2 PageID #: 91



                                                   LAW OFFICES

                           KANTROWITZ, GOLDHAMER & GRAIFMAN, P.C.
                                        747 CHESTNUT RIDGE ROAD - SUITE 200
PAUL B. GOLDHAMER * *                    CHESTNUT RIDGE, NEW YORK 10977-6216
BARRY S. KANTROWITZ ** ✝                                                            NEW JERSEY
GARY S. GRAIFMAN * *                               (845) 356-2570              135 CHESTNUIT RIDGE ROAD
RANDY J. PERLMUTTER * *                           FAX # (845) 356-4335           MONTVALE, N.J. 07645
MELISSA R. EMERT *                                 www.kgglaw.com                  (201) 391-7000
__________________

JAY I. BRODY * *
DANIEL EDELMAN * *
WILLIAM G. MURPHY IV * *
SAM SMITH *
BRANDON W. ROTHSTEIN **
WILLIAM T. SCHIFFMAN * *
  _____________

   OF COUNSEL
STEVEN B. ROTHSCHILD * *
JEFFREY P. ORLAN, P.A., P.C.* ✝
ROBERT A. LUBITZ**

* * N.Y. & N.J. BAR
* N.Y. BAR ONLY
✝ FLA. BAR
• M.A. & N.H. BAR
♮ L.A. BAR

                                                         June 11, 2021
Via ECF

The Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
Chambers: Room S905
Courtroom: 6C South


               Re:       Brody v. Berkshire Hathaway, et al.,
                         Case No: 1:21-cv-02481;

                         Mirvis, et al v. Berkshire Hathaway, et al.,
                         Case No: 1:21-cv-02210;

                         Viscardi v. Government Employees Insurance Company, d/b/a
                         GEICO, et al.,
                         Case No: 2:21-cv-02540.


Dear Judge Matsumoto:

       We are counsel for plaintiff in the Brody v. Berkshire Hathaway, et al case referenced
above, and write pursuant to Your Honor’s Individual Rules requiring a pre-motion letter to the
Court. As Your Honor knows there are three cases pending in the Eastern District of New York
which are the above-referenced Brody, Mirvis, and Viscardi cases (the “Related Actions”). All
Case 1:21-cv-02210-KAM-RLM Document 27 Filed 06/11/21 Page 2 of 2 PageID #: 92




The Honorable Kiyo A. Matsumoto
Page 2
June 11, 2021



three of the Related Actions assert claims based upon the Data Breach at GEICO which occurred
between January 21, 2021 and March 1, 2021 and which was announced by GEICO on April 9,
2021. The claims asserted in all three complaints arise out of the GEICO Data Breach. We
believe that all three Related Actions should be consolidated and we, therefore, seek approval to
move for consolidation.

       We are prepared to file the Motion immediately if Your Honor approves this request.

        Alternatively, if all parties in the Related Actions agree to Consolidation, then, subject to
the Court’s approval, we are prepared to submit a Proposed Order on consent, consolidating all
three cases as well.



                                                       Respectfully submitted,



                                                       Gary S. Graifman, Esq.



cc: All Counsel of Record in the Related Actions.




                                                  2
